                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    USA,                                            Case No. 17-cr-00609-VC-1
                 Plaintiff,
                                                    ORDER DENYING MOTION TO
           v.                                       SUPPPRESS STATEMENTS BASED
                                                    ON FOURTH AMENDMENT
    JOSE INEZ GARCIA-ZARATE,                        VIOLATION
                 Defendant.                         Re: Dkt. No. 40


       The motion to suppress Garcia-Zarate’s statements on the ground that his arrest violated

the Fourth Amendment is denied. The police arrested Garcia-Zarate because three people who

looked toward the scene after hearing the gunshot identified him as a possible shooter. The

witnesses saw everyone running toward the victim, except for one man who was walking swiftly

away. They found this behavior suspicious and reported the man to the police as a possible

suspect. Two of the witnesses shared photographs they had taken. Within the hour, the police

found a man who was in the right area, who was wearing the same clothing as the man the

witnesses had identified, and who otherwise matched their descriptions.1 The police, without a

warrant but acting on “the kind of fair probability on which reasonable and prudent people . . .

act,” arrested Garcia-Zarate. Florida v. Harris, 568 U.S. 237, 244 (2013) (internal quotation

marks and alterations omitted). There was no Fourth Amendment violation.




1
 Witnesses had described the suspicious man as “possibly African American” and having dark
skin. Mr. Garcia-Zarate is not black, but he does have a darker skin tone such that he fairly
matched the suspect’s profile despite the racial misclassification.
      IT IS SO ORDERED.

Dated: December 23, 2019
                           ______________________________________
                           VINCE CHHABRIA
                           United States District Judge




                             2
